Citation Nr: 0700445	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  04-16 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for papular dermatitis.

2.  Entitlement to service connection for residuals of the 
removal of a cyst on the right hand.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel

INTRODUCTION

The veteran had active service from September 1979 until 
September 1982 and from January 1991 until September 1991.  
The veteran also had periods of active duty for training in 
the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

The Board previously considered this appeal in October 2003 
and September 2005 and remanded the claim for additional 
development.  The RO/Appeals Management Center (AMC) 
completed all requested development, but continued the denial 
of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  Papular dermatitis was not incurred in or aggravated by 
active service.

2.  Residuals of the removal of a cyst on the right hand were 
not incurred in or aggravated by active service.

3.  Asthma was not incurred in or aggravated by active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
papular dermatitis have not been met. 38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).

2.  The criteria for a grant of service connection for 
residuals of the removal of a cyst on the right hand have not 
been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

3.  The criteria for a grant of service connection for asthma 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

First, VA has a duty to notify a claimant and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  This notification obligation 
was accomplished by way of letters from the RO to the veteran 
dated in November 2002, September 2003, July 2004, September 
2005, and June 2006.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran to 
provide any evidence in his possession that pertains to his 
claim.  Additionally, the June 2006 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection is granted 
and complies with the holding of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires VA provide notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if the claim for service connection 
is awarded.  


Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records and private medical 
records are associated with the claims file.  Additionally, 
the veteran was afforded a VA examination.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide his claim.  In fact, in statements dated in 
July 2004 and October 2004, the veteran advised the RO he had 
no additional evidence to submit.  As such, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and the case is ready for 
appellate review.

The Merits of the Claims

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Active military service includes 
active duty, any period of active duty for training 
("ACDUTRA") during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training ("INACDUTRA") during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training. 38 C.F.R. § 3.6(a) 
(2006).  Service connection on a presumptive basis is not 
available where the only service performed is ACDUTRA or 
INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 476-78 
(1991).  Active duty for training is defined, in part, as 
full-time duty in the Armed Forces performed by Reserves for 
training purposes. 38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c) (2006). 

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Papular Dermatitis

The veteran seeks service connection for papular dermatitis.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be established for a Persian Gulf 
veteran who develops a chronic disability resulting from an 
undiagnosed illness, including an undiagnosed illness 
exhibited by signs or symptoms involving the skin, which 
became manifest during active service in the Southwest Asia 
Theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  However, if 
signs or symptoms are medically attributed to a diagnosed 
(rather than an undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); see also 
Neumann v. West, 14 Vet. App. 12, 22-23 (2000).  

Although the veteran has requisite service in the Southwest 
Asia Theater of operations, his skin condition has been 
diagnosed as dermatitis.  As such, service connection 
pursuant to 38 C.F.R. § 3.317 is not warranted.  When a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis. See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Although the most recent VA examination in July 2006 found no 
skin rash present, other VA and private medical records noted 
the presence of various skin conditions, including papular 
lesions, dermatitis and tinea corporis.  Therefore, the 
veteran will be given the benefit of the doubt and a current 
disability will be assumed.  The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Service medical records reflect treatment for skin rashes.  
For example, in September 1982, the veteran was seen for 
complaints of a total body rash and diagnosed with scabies 
and a fungus type rash.  However, subsequent service medical 
records fail to document the presence of a rash.  For 
example, the August 1991 report of medical examination 
performed in connection with the veteran's separation from 
service described the skin as normal.  Additionally, the 
veteran denied any history of skin diseases on the August 
1991 report of medical history.  

More significantly, there is no competent medical evidence of 
a nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Two private records by the same physician purport to relate 
the dermatitis to the veteran's service.  A private medical 
record in May 2003 related a history of papular dermatitis 
after the veteran fell in the Army.  An October 2004 private 
medical record related the veteran had dermatitis and 
explained that there was no prior history of this disease 
before the veteran served in the Army in 1991.  While these 
two opinions are competent in that they were provided by a 
qualified physician, the Board finds neither to be probative 
on the issue.  The May 2003 record does not conclusively 
indicate the dermatitis was incurred in service, but rather 
suggests it by indicating a condition was not present prior 
to a fall in service.  Furthermore, the physician fails to 
explain how the rash is related to the veteran's fall in 
service.  This opinion is not supported by the medical 
evidence of record.  Service records fail to document a fall, 
however, lay statements submitted by other service members 
related the veteran fell and hurt his back in 1991.  However, 
no records dated in 1991 contain complaints, treatment or a 
diagnosis of a skin condition.  Without a rationale as to why 
the rash is related to the fall in service, this generalized 
statement is not probative.

The October 2004 record explained the service medical records 
and the physician's records of treatment were reviewed.  
However, the physician's treatment records, specifically a 
February 2003 record, revealed the 1991 onset was reported by 
the veteran.  As such, it appears the physician's October 
2004 statement was based upon the veteran's reported history.  
It is well settled that the transcription of medical history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a 
medical professional. See Leshore v. Brown, 8 Vet. App. 406, 
409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In its September 2005 remand, the Board requested a VA 
examination to obtain an opinion as to whether the skin 
condition was a result of service.  This examination was 
performed in July 2006 and the examiner explained that an 
opinion that a skin disorder was related to service would 
require resort to speculation as no skin disorder was found 
during the examination.  The law has recognized in this 
regard that service connection may not be based on resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  

Nor is there any evidence of continuity of symptomatology.  
Although there is fairly regular treatment for skin lesions 
from October 1991 until December 1994, after the December 
1994 private treatment record, there is no evidence of 
complaints, treatments or diagnoses of a skin condition until 
January 2001 (i.e. approximately 7 years).  This gap in 
evidence constitutes negative evidence that tends to disprove 
the veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

Without competent medical evidence of a nexus or continuity 
of symptomatology, service connection is not warranted.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Residuals of the Removal of a Cyst 

The veteran also seeks service connection for residuals of 
the removal of a cyst to the right hand.  Service medical 
records reflect the removal of warts from the palm of the 
right hand in September 1980, November 1980 and April 1981, 
however, subsequent records demonstrate no residual disease 
from this surgery.  A September 1986 record reflected the 
removal of a ganglion cyst on the right wrist, however, this 
also resulted in no residual disability.  A threshold 
requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence 
of a current disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


Asthma

The veteran seeks service connection for asthma.  
Specifically, the veteran contends his asthma was a result of 
active duty training in 1983.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The veteran has a current disability of asthma as reflected 
in VA medical records.  The remaining question, therefore, is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

A June 1983 record relates a history of asthma.  However, 
service personnel records do not confirm the veteran was 
serving on active duty or active duty for training during 
this time period.  The veteran's retirement history reflects 
the veteran had periods of inactive duty for training and one 
period of active duty for training from September 1982 until 
September 1983.  However, no orders clarify the dates of 
active duty training.  Without evidence that the June 1983 
diagnosis of asthma was made during a period of active duty 
for training, service connection is not warranted.  To the 
extent to which the June 1983 diagnosis occurred during 
inactive duty for training, service connection is not 
warranted as only injuries incurred in or aggravated during 
inactive duty training are eligible for service connection.  

Even if the June 1983 diagnosis was during a period of active 
duty for training, service connection would not be warranted 
as there is no continuity of symptomatology and no competent 
medical evidence of a nexus.  The first post-service medical 
record which discusses asthma is a March 2003 VA examination 
for a different disability which noted a past history of 
asthma.  This gap in evidence of approximately 12 years 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

More significantly, there is no competent medical evidence of 
a nexus.  None of the medical evidence of record provides an 
opinion as to the etiology of the asthma.  The veteran was 
advised of the need to submit medical evidence to demonstrate 
a nexus between a current disability and service by way of 
letters from the RO to him, but he has failed to do so.  A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised in 
letters of the need to submit medical evidence of a 
relationship between the current disability and an injury, 
disease or event in service.  While the veteran is of the 
opinion that his asthma is related to service, as a lay 
person, the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Alternatively, the June 1983 diagnosis could be seen as an 
indication that the veteran had asthma prior to his second 
period of active service in 1991.  Every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service. 38 C.F.R. § 3.306.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertinent to the manifestation 
of the disability prior to, during and subsequent to service. 
Id.  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened. Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).  Accordingly, "a lasting worsening of the condition" 
-- that is, a worsening that existed not only at the time of 
separation but one that still exists currently is required. 
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In the present case, for the period of active service from 
January until September 1991, the presumption of soundness 
has been rebutted as there is clearly a diagnosis of asthma 
prior to this period of service.  However, there is no 
medical evidence illustrating the condition increased in 
severity or was aggravated during this period of service.  In 
fact, during the August 1991 examination performed in 
connection with the veteran's separation from service, the 
lungs and chest were described as normal and no asthma was 
noted.  Furthermore, the veteran denied a history of asthma 
on the August 1991 report of medical history.

In sum, there is no indication the asthma was diagnosed 
during either active duty or active duty for training, no 
evidence of a nexus and no evidence the asthma increased in 
severity during the veteran's service during the Persian Gulf 
War.  Therefore, the preponderance of the evidence is against 
the veteran's claim for service connection for asthma.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for papular dermatitis is denied.

Service connection for residuals of the removal of a cyst on 
the right hand is denied.

Service connection for asthma is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


